Citation Nr: 0401827	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected headaches.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1972 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the RO.  

As set forth hereinbelow, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

By September 2002 rating decision, the RO granted service 
connection for headaches and assigned an evaluation of 30 
percent.  The veteran is appealing the initial rating.  

Upon a thorough review of the record, the Board finds no 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations.  See, in general, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

The veteran must be advised of his rights and 
responsibilities under VCAA before the Board can adjudicate 
this claim.  As well, he was not advised of which evidence he 
must submit, which VA will secure, and the types of evidence 
that VA will assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice to include 
the information mandated in Quartuccio must be provided to 
the veteran.

In addition to the foregoing, a current VA neurologic 
examination must be arranged in order to evaluate fully the 
extent the veteran's service-connected disability picture.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The veteran should be furnished 
another VA neurologic examination to 
evaluate the current nature and severity 
of the service-connected headaches.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to identify the 
nature, frequency, duration, and severity 
of all manifested symptoms attributable 
to the veteran's headaches.  The examiner 
should provide an opinion as to whether 
the physical limitations and symptoms 
claimed by the veteran are consistent 
with and proportionate to the pathology 
shown on examination and in the evidence 
of record.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a Supplemental 
Statement of the Case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




